 630DECISIONSOF NATIONALLABOR RELATIONS BOARDLodgeNo.1129,InternationalAssociationofMachinists and Aerospace Workers, AFL-CIOandVictoriaHorwathandSunbeamApplianceCompany, Division ofSunbeamCorporation, Partyto the ContractLodge No. 1129,International Association of Machin-istsandAerospaceWorkers,AFL-CIO andInternational Association of Machinists and Aeros-paceWorkers,DistrictNo.8,AFL-CIOandElizabeth Gaudry and Sunbeam Appliance Compa-ny, Division of Sunbeam Corporation,Party to theContract.Cases 13-CB-5038 and 13-CB-5039February 18, 1975ORDER REMANDING PROCEEDING TOADMINISTRATIVE LAW JUDGEBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn November 4, 1974, a hearing was held beforeAdministrative Law Judge Lowell M. Goerlich, uponthe complaint issued in the above-entitled proceed-ing.At the close of the hearing the AdministrativeLaw Judge, over the objection of the ChargingParties,granted a motion by the Respondents towaive the preparation and issuance of a decision byhim and to transfer the proceeding directly to theNationalLabor Relations Board in Washington,D.C., for decision.Thereafter,onNovember 27, 1974,theBoardissued and served on the parties a Notice To ShowCause why it should not affirm the ruling of theAdministrativeLaw Judge on the Respondents'motion and transfer this proceeding directly to theBoard for decision. In response thereto, the ChargingParties and the General Counsel filed statements inopposition to the transfer of this proceeding to theBoard, and the Respondents filed a statement in'Thetitleof"TrialExaminer" was changed to "Administrative LawJudge,"effectiveAugust 19, 1972support of the ruling of the Administrative LawJudge.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Having duly considered the matter, we concludethat under the statutory scheme of the Act theAdministrative Law Judge was without the authorityto grant the Respondents'motion,absent agreementof all the parties. Section 10(c) of the Act, theapplicable provision, reads in pertinent part:In case the evidence is presented before a memberof the Board,or before an examiner or examinersthereof,suchmember,or such examiner orexaminers,as the case may be,shall issueandcause to be served on the parties to the proceed-ing a proposed report, together with a recom-mended order, which shall be filed with the Board.... [Emphasis supplied.]'The mandatorylanguage of this sectionof the Act,therefore, clearly requires that an AdministrativeLaw Judgeissueadecisiononce evidence ispresented before him. Accordingly, the Administra-tiveLaw Judge having failed to comply with therequirements of Section 10(c) of the Act, we shallremand this proceeding to him for the purposes ofpreparing and issuing a decision.Itishereby ordered that the above-entitledproceeding be, and it hereby is, remanded toAdministrative Law Judge Lowell M. Goerlich forthe purposes of preparing and issuing a decisioncontaining findings of fact, conclusions of law, and arecommended Order. Following service of saiddecision on the parties, the provisions of Section102.46 of the Board'sRules and Regulations, Series8, as amended, shall be applicable.216 NLRB No. 127